C. P. Dillard brought this suit and obtained judgment against Albert Bailey for the value of a horse that was fatally injured in a collision between a cab and span of horses owned and driven by Dillard and an automobile owned and driven by Bailey. Bailey has prosecuted a writ of error, and seeks to reverse the case solely upon the contention that the testimony does not support the trial court's finding that he was guilty of negligence on the occasion in question.
We have carefully read and considered the statement of facts, and have reached the conclusion that the testimony of Dillard and his witness, Bob Miller, if true, will support the finding referred to. It was the peculiar province of the trial judge to pass upon the credibility of the witnesses; and, while Bailey submitted the testimony of several witnesses tending, in some respects, to contradict Dillard's testimony, the trial court was not compelled to accept that testimony, but had the right, as it seems was done, to give preference and credence to the testimony submitted by Dillard.
No error has been shown, and the judgment is affirmed.
Affirmed.